CONSULTING AGREEMENT This Consulting Agreement (the "Agreement") is entered into as of this day of November, 2010 (the "Effective Date"), by and between Roth Kline, Inc. a Nevada corporation with offices at 1327 Ocean Avenue suite M, Santa Monica, California 90401 (or the "Company") and Roger Morris at 534 53rd Square, Vero Beach, Florida 32968 ("Consultant") (together the "Parties"). WHEREAS, Consultant possesses certain skills and expertise; WHEREAS, Company wishes to retain the services of Consultant on the terms and conditions set forth below, and WHEREAS, Consultant is willing to provide services to the Company, on the terms and conditions set forth below, NOW, THEREFORE, the parties agree as follows: 1.
